DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/05/2019, 12/12/2019(2x) was filed are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections
Claim 10 is objected to because of the following informalities:  “Bluetooth” is a Trademark and should be properly annotated with the ™ symbol. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting 
In the present instance, claim 2 recites the broad recitation “at least one side” line 2, and the claim also recites “in particular on both sides”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In the present instance, claim 2 recites the broad recitation “in particular the optically variable device comprises a diffractive structure” line 4-5, and the claim also recites “in particular a surface hologram and/or a volume hologram” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 10 recites the broad recitation “an optical interface” line 3, and the claim also recites “in particular an NFC interface or Bluetooth interface” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 11 recites the broad recitation “power from external device” line 2, and the claim also recites “in particular wherein said carrier 
In the present instance, claim 12 recites the broad recitation “laterally adjacent to an optically variable device” line 2, and the claim also recites “in particular between two optically variable devices” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 14 recites the broad recitation “distinguish between at least two different mutual positions is respect to another carrier” line 2, and the claim also recites “in particular wherein said interface circuit is structured to communicate with the interface circuit of the other carrier in both of said positions” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 17 recites the broad recitation “mobile devices” line 2, and the claim also recites “in particular smart phones” which is the narrower 
In the present instance, claim 26 recites the broad recitation “at least one” line 3, and the claim also recites “in particular exactly one” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-13, 15-16, 22, and 28 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Freeman et al. 6,019,284 (applicant provided prior art).

Regarding claim 1, Freeman discloses a carrier for representing a monetary value  [FIG 1A] [abstract] [col 3, l. 24-40] as a means of payment comprising a substrate (substrate body) [Col 4, l. 15-27] [FIG 1A-1B] a control unit (integrated circuit 16/ circuit board 18, microprocessor 40) [col 4, l. 28-col. 5, l. 50]; mounted to said substrate, a value store (memory) adapted and structured to store a carrier value of said carrier, and an interface circuit (wireless communication element) [col 6, l. 49-50] for electronic communication with said control unit, wherein said control unit is adapted and structured to modify said value store upon receipt of a request through said interface circuit [col 1, l. 22-67] [col 5, l. 28-34] [FIG 1A].
Regarding claim 2, Freeman discloses all of the limitations of claim 1. Freeman further discloses control unit is embedded in substrate and covered, at least at one side a surface hologram [FIG 1A-1C].
Regarding claim 3, Freeman discloses all of the limitations of claim 1. Freeman further discloses at least partially transparent window or half-window arranged in said substrate wherein said control unit is embedded is said window [FIG 1C].
Regarding claim 4,
Regarding claim 5, Freeman discloses all of the limitations of claim 4. Freeman further discloses a barcode (barcode 36) [FIG 1B] [col 3, l. 12-14].
Regarding claim 6, Freeman discloses all of the limitations of claim 1. Freeman further discloses control unit and said value store are adapted and structured to assign at least three different carrier values to said carrier [FIG 1A].
Regarding claim 7, Freeman discloses all of the limitations of claim 6. Freeman further discloses adapted and structured to limit a maximum carrier value assignable to the carrier [FIG 4A].
Regarding claim 8, Freeman discloses all of the limitations of claim 6. Freeman further discloses a display device (LCD display 22) wherein control unit is adapted to display on said display device, a status of said carrier [FIG 1A] [FIG 3A] [FIG 3] [FIG 5A].
Regarding claim 10, Freeman discloses all of the limitations of claim 6. Freeman further discloses interface unit comprises at least one capacitive interface (contacts 20) [col 4, l. 28-37].
Regarding claim 11, Freeman discloses all of the limitations of claim 6. Freeman further discloses interface circuit is adapted to receive power from an external device (battery) [col 6, l. 56- col 7, l. 35].
Regarding claim 12, Freeman discloses all of the limitations of claim 6. Freeman further discloses control unit is arranged laterally adjacent to an optically variable device (LCD 26) [FIG 1C].
Regarding claim 13, Freeman discloses all of the limitations of claim 1. Freeman further discloses to transfer values between a first and a second carrier by - mutually authenticating 
Regarding claim 15, Freeman discloses all of the limitations of claim 6. Freeman further discloses different maximum carrier values, and in particular wherein the carriers having different maximum carrier values are visually different [FIG 1A] [FIG 4A] FIG 5A].
Regarding claim 16, Freeman discloses all of the limitations of claim 6. Freeman further discloses a payment infrastructure comprising a plurality of carriers of claim 1, and a plurality of terminal devices (contact/contactless, EMV,) wherein said terminal devices are adapted and structured to communicate with said carriers through interface circuits [col 6, l. 47-56] [col, 7, l. 27-36].
Regarding claim 22, Freeman discloses all of the limitations of claim 16. Free man further discloses a method for operating the payment infrastructure comprising the step of establishing a communication between one of said terminal device and one of said carriers [col 5, l. 35-57] [col 6, l. 47-56] [col, 7, l. 27-36].
Regarding claim 28, Freeman discloses computer program product comprising instructions that, when the program is executed cause an infrastructure to carry out the steps of the method of claim 22. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9, 14, 17-21, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman 6,019,284 (applicant provided prior art) in view of Wilson 2019/0392427.

Regarding claim 9, Freeman discloses all of the limitations of claim 6. However, Freeman fails to explicitly disclose holding at least one public key wherein said control unit is adapted in structured to send, upon receipt of a query from a terminal device through said interface circuit, a challenge to said terminal device, in particular a pseudo-random challenge, to receive, through said interface circuit; a response from said terminal device, and to verify, using said public key, said response using asymmetric cryptography.
Wilson discloses holding at least one public key wherein said control unit is adapted in structured to send, upon receipt of a query from a terminal device through said interface circuit, a challenge to said terminal device, in particular a pseudo-random challenge, to receive, through said interface circuit; a response from said terminal device, and to verify, using said With the emergence of e-Commerce, an increasing number of transactions are Card-Not-Present transactions. However, this type of transaction is subject to an increasing number of attacks from fraudsters. Several solutions have been developed to address this growing fraud, including use of virtual account numbers, authentication of cardholders separately from the transaction, and use of a hardware token to authenticate the user.” [19-20].
Regarding claim 14, Freeman discloses all of the limitations of claim 1. However, fails to explicitly disclose at least one detector to distinguish between at least two different mutual positions in respect to another carrier. 
Wilson discloses at least one detector to distinguish between at least two different mutual positions in respect to another carrier (detection circuit) [158]. It would be obvious to modify for the same motivation as claim 9. 
Regarding claim 17, Freeman discloses all of the limitations of claim 1. While Freeman discloses terminal devices, it is not explicit about the type. Wilson discloses mobile devices (smartphones 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman in view of Wilson as it is notoriously old and well known to use mobile devices as terminal devices.
Regarding claim 18, Freeman discloses all of the limitations of claim 1. While Freeman discloses terminal devices, it is not explicit about the type. Wilson discloses ATM machines [10]. It would have been obvious to one of ordinary skill in the art before the effective filing date of 
Regarding claim 19, Freeman in view of Wilson discloses claim 18. Freeman discloses the enable store can be changed from disabled to enabled by means of the said terminal [col 5, l. 34-51]. Wilson discloses the terminal an ATM [10]. (Note: the limitation, “if said carrier is enabled or disabled” is a conditional statement and not positively recited in the claim. To allow for such, the “if” should be changed to “when”).
Regarding claim 20, Freeman discloses all of the limitations of claim 16. However, Freeman fails to explicitly disclose one server device, remote from said terminal device, and adapted and structured to communicate with said terminal devices.
Wilson discloses one server device (external third-party system 11), remote from said terminal device, and adapted and structured to communicate with said terminal devices [174-182]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freeman in view of Wilson as it is notoriously old and well known to use server systems in the art.
Regarding claim 21,
Regarding claim 23, Freeman discloses all of the limitations of claim 22. However, Freeman fails to explicitly disclose steps of identifying a target account among said accounts, establishing communication between one of said terminal devices and one of said carriers (8, and transferring a value between said target account and said one carrier.
Wilson discloses steps of identifying a target account among said accounts, establishing communication between one of said terminal devices and one of said carriers (8, and transferring a value between said target account and said one carrier [174-190] [202-207] [211]. It would be obvious to modify for the same motivation as claim 9.
Regarding claim 24, Freeman in view of Wilson discloses all of the limitations of claim 23. Wilson further discloses e steps of receiving passcode data or biometric data by means of one of said terminal devices, verifying said passcode data or biometric data [83] [141] [188] [226]. (Note: the limitation, “rejecting said step of transferring the value if said step of verifying said passcode data or biometric data fails” is conditional.)
Regarding claim 25, Freeman in view of Wilson discloses all of the limitations of claim 23. Wilson further discloses comprising the steps of establishing communication between one of said terminal devices and an identification token, reading from said identification toke data indicative of said target account [176-182] [188-192].
Regarding claim 26, Freeman in view of Wilson discloses all of the limitations of claim 23. Wilson further discloses a communication between a first and a second device selected from the group comprising said carriers and said terminal devices wherein at least one, of the first and second devices is a carrier, comprises the steps of sending, from the first device, a challenge to said second device, generating, advantageously in said second device, a response 
Regarding claim 27, Freeman in view of Wilson discloses all of the limitations of claim 23. Wilson further discloses terminal devices and said carriers are adapted and structured to transfer values directly between a first and a second one of said carriers § by decreasing the carrier value of the first carrier and increasing the carrier value of the second carrier, and in particular wherein said terminal devices, are programmed to open communication sessions with the first and the second carrier in parallel and to close said communication sessions only after transferring said value [174-190].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        

/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887